United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE, Detroit, MI,
Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-891
Issued: July 16, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 12, 2007 appellant filed a timely appeal of a March 7, 2006 decision of an
Office of Workers’ Compensation Programs’ hearing representative denying appellant’s claim
for compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this claim.
ISSUE
The issue is whether appellant has established that she sustained an injury in the
performance of duty on August 31, 2005, as alleged.
FACTUAL HISTORY
On August 31, 2005 appellant, then a 49-year-old legal assistant, filed a traumatic injury
claim alleging that on that date she sustained an injury when an elevator door began to close and
hit her left knee. By letter dated September 19, 2005, the Office asked appellant to submit
further factual and medical evidence in support of her claim. Appellant submitted a general
“instructions for the home” issued by Providence Hospital Emergency Department on

September 1, 2005. In a September 2, 2005 note, Dr. Samina Ansar Ghazi, a Board-certified
internist, noted that appellant was treated for a left knee injury and was allowed to work as
tolerated. In a duty status report dated October 6, 2005, she indicated that appellant was able to
return to work full time and was advised so on September 13, 2005. Dr. Ghazi diagnosed a left
knee strain/sprain. She checked a box indicating that appellant’s history of injury of being
injured by an elevator door corresponded with the history of the injury that she received from
appellant.
By decision dated October 27, 2005, the Office denied appellant’s claim finding that the
medical evidence did not establish that her left knee condition was causally related to the
accepted incident.
On November 10, 2005 appellant requested review of the written record. She submitted a
statement by Dr. Ghazi, who noted:
“[Appellant] has been my long-term patient. She came to me on September 2,
2005 with a history of left knee injury while getting in the elevator at her job
place three days before her visit.”
On January 17, 2006 the Office sent a letter to the employing establishment with the new
evidence and provided it the opportunity to respond. No reply was received.
By decision dated March 7, 2006, the hearing representative affirmed the Office’s denial
of appellant’s claim for the reason that appellant failed to establish “that she sustained an injury
in the performance of duty or that her claimed medical condition is causally related to such
injury.”1
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing that the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.4

1

The Board notes that the Office hearing representative’s decision essentially modified the Office’s October 27,
2005 decision as it had accepted that the August 31, 2005 incident occurred as alleged.
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

VictorJ. Woodhams, 41 ECAB 345 (1989).

2

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must be determined whether a fact of injury has been established. The
employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place and in the manner alleged.5 In some traumatic injury
cases this component can be established by an employee’s uncontroverted statement on the Form
CA-1.6 An alleged work incident does not have to be confirmed by eyewitnesses in order to
establish that an employee sustained an injury in the performance of duty, but the employee’s
statement must be consistent with the surrounding facts and circumstances and his or her
subsequent course of action.7 A consistent history of the injury as reported on medical reports, to
the claimant’s supervisor and on the notice of injury can also be evidence of the occurrence of
the incident.8 The employee must also submit sufficient evidence, generally only in the form of
medical evidence, to establish that the employment incident caused a personal injury.9 The
medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated factual and medical background of the
claimant. The opinion must be one of reasonable medical certainty and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the employment factors identified by the claimant.10
An award of compensation may be based on surmise, conjecture or speculation. Neither
the fact that appellant’s condition became apparent during a period of employment nor the belief
that her condition was caused, precipitated or aggravated by her employment is sufficient to
establish causal relationship.11
ANALYSIS
Appellant alleged that she was injured on August 31, 2005 when her left knee was struck
by an elevator door. Her CA-1 was filed on the date of the alleged injury. Appellant was seen at
the hospital emergency room on September 1, 2005. Furthermore, Dr. Ghazi indicated that
appellant saw him on September 2, 2005 and that she gave him a history of a left knee injury
sustained while getting in the elevator at her job three days prior to the visit. Appellant’s
statement that she was hit in the left knee by an elevator door on August 31, 2005 is consistent
with her visiting the emergency room on September 1, 2005 and with the history she gave to
Dr. Ghazi on September 2, 2005. Accordingly, the Board finds that appellant has established
5

John J. Carlone, 41 ECAB 354 (1989).

6

Id.

7

Rex A. Lenk, 35 ECAB 253, 255 (1983).

8

Id. at 255-56.

9

Id.. For a definition of the term traumatic injury, see 20 C.F.R. § 10.5(ee).

10

John J. Carlone, supra note 5.

11

Id.

3

that the incident occurred as alleged. Therefore, she has established that she experienced the
alleged event, i.e., that an elevator door hit her left knee on August 31, 2005 during the course of
her employment.
The Board finds that appellant did not submit medical evidence sufficient to establish that
she sustained an injury causally related to this incident. There is no physician’s report of record
that provides a rationalized medical opinion explaining how appellant’s left knee was injured as
a result of the August 31, 2005 incident. Dr. Ghazi merely indicated that appellant was treated
on September 2, 2005 and that the diagnosis at that time was left knee strain/sprain. Although
she noted that appellant provided him a history of being injured while getting in an elevator, she
did not state that this incident caused appellant’s left knee sprain/strain. Without a statement on
causal relationship, the opinion of Dr. Ghazi is of reduced probative value. Therefore, the Office
properly denied appellant’s claim.
CONCLUSION
The Board finds that appellant has not established that she sustained an injury on
August 31, 2005 in the performance of duty, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs’ hearing representative dated March 7, 2006 is affirmed as modified.
Issued: July 16, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

